Citation Nr: 0606524	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  98-13 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disorder.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

3. Entitlement to service connection for a right knee 
disorder.

4. Entitlement to a compensable disability rating for the 
residuals of a fracture of the right condyle of the mandible.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1970 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In December 1999, 
the veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is 
of record.  

The issues of entitlement to service connection for a 
bilateral foot disorder; whether new and material evidence 
had been submitted to reopen a claim for entitlement to 
service connection for a right knee disorder; and entitlement 
to a compensable disability rating for the residuals of a 
fracture of the right condyle of the mandible were the 
subjects of a remand in February 2004.  

The issues of service connection for a bilateral foot 
disorder, service connection for a right knee disability, and 
a compensable rating for residuals of a fracture of the right 
condyle of the mandible are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's claim for service connection for a right 
knee disability was previously denied by the RO in an 
unappealed rating decision of October 1990.

2. The evidence received since the October 1990 rating 
decision denying service connection for a right knee disorder 
relates to a previously unestablished fact needed to 
substantiate the claim, namely whether a current right knee 
disability is related to injuries in service, and is so 
significant that it must be considered to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

The additional evidence received since the unappealed rating 
decision of October 1990 that denied service connection for a 
right knee disability is new and material; and the veteran's 
claim for service connection for right knee disability is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law. This provision was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004). 
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal 
regarding the veteran's application to reopen his claim for 
service connection for a right knee disability, further 
assistance is unnecessary to aid the appellant in 
substantiating this claim.

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed. 38 U.S.C.A. § 
5108.

"New and material" evidence, for claims to reopen filed prior 
to August 29, 2001, is defined as evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156(a) (2001). The 
veteran's claim to reopen was filed prior to August 29, 2001.

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

When the RO denied service connection for a right knee 
disability in October 1990, it was noted that the service 
medical records were negative for any injury or disability 
affecting the right knee.  He had failed to appear for a VA 
examination of his knee complaints.  The evidence associated 
with the record after the October 1990 unappealed rating 
board action denying service connection for a right knee 
disorder includes clinical evidence of a torn right meniscus 
diagnosed in 1972 and surgical reconstruction of a torn 
collateral ligament in 1986.  During a December 1999 hearing 
before a hearing officer at the RO, the veteran said he 
injured his right knee in September 1971 while parachute 
jumping.  He said that he received treatment shortly 
thereafter at the medical facility at his duty station, Fort 
Richardson, Alaska.  He said that he was sent shortly 
thereafter to the medical facility at Elmendorf Air Force 
Base for physical and x-ray examination.  

In this case the veteran's hearing testimony regarding his 
sustaining a right knee injury while parachuting in September 
1971 is competent evidence of a traumatic injury to the right 
knee during service.  It is presumed to be credible. Justus, 
supra.

This evidence is clearly new since it was not of record at 
the time of the 1990 RO decision denying service connection 
for a right knee disorder, and is not cumulative of evidence 
that was of record at that time. Such evidence relates to the 
previously unestablished facts of a musculoskeletal 
disability related to service. As such it must be considered 
to fairly decide the merits of the claim for service 
connection for a right knee disability.

In view of the above, the Board finds that new and material 
evidence has been presented to reopen the claim for service 
connection for a right knee disability. Accordingly, that 
claim is reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a right knee disability is granted.


REMAND

In view of the reopening of the veteran's claim for service 
connection for a right knee disability in the above decision, 
further adjudication by the RO of this claim on a de novo 
basis is necessary.  However, prior to such adjudication, 
further development related to this issue and the issue of 
service connection for a bilateral foot disability is 
necessary.  

As noted above, the veteran testified at a 1999 RO hearing 
that he injured his right knee in September 1971, while 
parachuting.  He also said that he sustained an injury to his 
feet at that time, and that he received treatment and 
evaluation for this foot and right knee injuries at military 
medical facilities shortly thereafter.  In view of this 
testimony, the Board believes that a further search for 
service medical records is warranted prior to further 
adjudication of the issues of service connection for a right 
knee disability and for bilateral foot disability.  

The record also indicates that the veteran was last scheduled 
for a VA examination of his claimed bilateral foot disability 
in February 2005, but the veteran failed to report for this 
evaluation.  It appears from the record, however, that the 
notice to report for this evaluation was probably not sent to 
the veteran's correct residential address at that time.  

In regard to the issue of an increased rating for the 
veteran's residuals of a fracture of the right condyle of the 
mandible, the Board notes that malunion of the mandible is 
rated pursuant to Diagnostic Code (DC) 9904. Pursuant to 
those criteria, a noncompensable rating is warranted for 
slight displacement. Moderate displacement warrants a 10 
percent rating and severe displacement warrants a 20 percent 
rating. It is noted that the rating is dependent upon degree 
of motion and relative loss of masticatory function.  
Nonunion of the mandible warrants a 30 percent rating if 
severe and a 10 percent rating if moderate. DC 9903.  
Diagnostic Code 9905, which governs ratings of limited motion 
of the temporomandibular articulation, provides that a 20 
percent evaluation is assignable for interincisal range of 
motion from 21 to 30 millimeters. A 30 percent evaluation is 
assignable for interincisal range of motion from 11 to 20 
millimeters. A 40 percent evaluation is assignable for 
interincisal range of motion from 0 to 10 millimeters. The 
note to Diagnostic Code 9905 provides that ratings for 
limited interincisal movement shall not be combined with 
ratings for limited lateral excursion. 38 C.F.R. § 4.150, 
Diagnostic Code 9905.

The record indicates that the veteran was last scheduled for 
a VA oral examination of his fracture of the right condyle of 
the mandible in March 1998, but the veteran failed to report 
for this evaluation.  It appears from the record, however, 
that the notice to report for this evaluation was also not 
sent to the veteran's correct residential address at that 
time.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the service 
department and request that a further 
search be conducted for additional 
service medical records reflecting 
reported treatment for foot and right 
knee injuries at the medical facility 
at Fort Richardson, Alaska in September 
1971 and at the medical facility at 
Elmendorf Air Force Base in September 
1971.  Any records obtained should be 
associated with the claims folder.  

2.	Then, the RO should schedule the 
veteran for an examination of his feet 
and right knee. (The record indicates 
that the veteran can currently be 
contacted at either 441 Bauchet Street, 
in Los Angeles, California, 90012, or 
in care of Haywardetta Stewart 6609 
Arlington Ave., Los Angeles,California 
90043.)  The claims folder should be 
made available to the examiner for 
review and the examiner should indicate 
that the claims folder has been 
reviewed in the examination report.   
All indicated tests and studies should 
be done. The examiner should express an 
opinion on the following: What is the 
current correct diagnosis for any foot 
and right knee disorders the veteran 
may have? Is it as likely as not that 
the current foot disorder and right 
knee disability had its onset during 
the veteran's active service?  

3.	Then, the RO should also schedule the 
veteran for an examination of fracture 
of the right condyle of the mandible. 
(The record indicates that the veteran 
can currently be contacted at either 
441 Bauchet Street, in Los Angeles, 
California, 90012, or in care of 
Haywardetta Stewart, 6609 Arlington 
Ave., Los Angeles, California 90043.)  
The claims folder should be made 
available to the examiner for review 
and the examiner should indicate that 
the claims folder has been reviewed in 
the examination report.   All indicated 
tests and studies should be done.  The 
examiner should provide sufficient 
clinical data in the examination report 
to evaluate this disability under the 
criteria of 38 C.F.R. § 4.150, 
Diagnostic Codes, 9903, 9904, and 9905, 
discussed above.  

4.	Then, the RO should again adjudicate 
the issues of service connection for a 
bilateral foot disorder, service 
connection for a right knee disorder, 
and an increased rating for a fracture 
of the right condyle of the mandible.  
If these benefits are denied, the 
veteran and his representative should 
be afforded a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  The 
case should then be returned to this 
Board for further adjudication, if 
otherwise indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


